In related proceedings pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated July 21, 2006, which, after a hearing, inter alia, found that he had neglected the subject children and placed him under the supervision of the Suffolk County Department of Social Services until May 10, 2007.
Ordered that on the Court’s own motion, the notice of appeal from a decision of the same court dated May 14, 2006, is deemed a premature notice of appeal from the order of fact-finding and disposition dated July 21, 2006 (see CPLR 5520 [c]); and it is further,
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Where the Family Court is confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal (Matter of Angel Marie L., 5 AD3d 773, 774 [2004]; Matter of Commissioner of Social Servs. of City of N.Y. v Ivan G., 226 AD2d 529 [1996]). Here, the findings of neglect were supported by a preponderance of the credible evidence (see Family Ct Act § 1046 [b] [i]; Matter of Joseph O., 28 AD3d 562, 563 [2006]; Matter of Sheneika V., 20 AD3d 541, 542 [2005]; Matter of Dutchess County Dept. of Social Servs. [Noreen K.], 242 AD2d 533 [1997]; Matter of C. Children, 207 AD2d 888 [1994]; Matter *551of I. Children, 191 AD2d 699 [1993]). Santucci, J.P., Krausman, Lifson and Dillon, JJ., concur.